Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered January 12, 2006) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination be and the same *1183hereby is unanimously confirmed without costs and the petition is dismissed. Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Green, JJ.